Roberts, J.
The appellee recovered a judgment for costs in the court below, and here suggests delay without filing a brief. The appellant assigns no errors, but files a brief in which the charge of the court alone is discussed, which we cannot review, as there is no statement of facts. It is evident that this is not a proper case in which to entertain a suggestion of delay, as the appellee has recovered no amount to assess damages upon. There may be questions in the case which, if pointed out, discussed and •examined into by the parties, might require some consideration. The amount involved is thirty or forty dollars and costs. It has not been thought incumbent on this court, under these circumstances, to institute an original investigation into the merits of the case further than to examine the matter discussed in the brief ■of appellant. We are not prepared to say that there may not be some possible error. Therefore, for the want of an assignment of errors, the cause is dismissed.
Dismissed'-